Ray, J.
— A claim was filed against the estate of James Barnett, deceased, by the appellee. The evidence of the indebtedness was a note, which it was averred had been executed by the deceased during his lifetime, and was still un-‘ paid. The appellant, the administratrix, filed an answer denying the execution of the note by James Barnett. This answer was not sworn to. On the trial, the note was introduced in evidence over the objection of the appellant, without any proof of its execution.
The question presented in this case has been passed upon repeatedly by this court, and if the ruling was not regarded as satisfactory, the legislature have had ample time to change the law. ¥e cannot regard the question as any longer open for discussion. In Riser et al. v. Snoddy, Adm’r, 7 Ind. 442, and Mahon’s Adm’r v. Sawyer, 18 Ind. 73, it was held that where the execution of the note by the deceased was contested by the administrator, the execution *255must be proved, and that tbe provision of the code requiring tbe answer to be sworn to did not apply to this class of cases.
C. Foley, for appellant.
L. M. Campbell and J. V. Hadley, for appellee.
The judgment is reversed, with costs, and a new trial ordered.